Citation Nr: 1432227	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-30 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to service connection for lower extremity radiculopathy, to include as secondary to low back disability.

5.  Entitlement to service connection for a broken collar bone.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for left upper extremity neuropathy.

8.  Entitlement to service connection for a broken rib.

9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and December 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran testified before the undersigned in a hearing at the RO in January 2014.  A transcript of that hearing was reviewed prior to this decision.

The issues of entitlement to service connection for left arm neuropathy, headaches, a broken rib, and knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's low back disability began in service.

2. The Veteran's neck disability began in service.

3. The Veteran's left foot disability began in service.

4. There is no current diagnosis of radiculopathy in the Veteran's lower extremities.

5. The Veteran does not have current residuals or disability related to a broken collarbone.

6. The Veteran does not have a current psychiatric diagnosis or an in-service incurrence or stressor.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2. The criteria for service connection for a neck disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

3. The criteria for service connection for a left foot disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

4. The criteria for service connection for lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

5. The criteria for service connection for a broken collarbone have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

6. The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In July 2008 and September 2010, prior to adjudication of his claims, the RO sent the Veteran letters, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

Medical records have been obtained and considered.  Current records from the VA Medical Center in Beckley have been obtained but those from the 1970s could not be obtained.  VA made a formal finding that these records were no longer available and informed the Veteran of such.  Additionally, the claims file contains numerous private treatment records, but some records requests were returned unanswered after multiple attempts; the Veteran was notified of these failed attempts.  In so doing, VA satisfied its duty to assist in obtaining records.   

VA provided an examination for the Veteran's low back and any associated radiculopathy in January 2013.  During the Board hearing, the Veteran asserted that the examiner did not speak English well and was not accurate in his record of the Veteran's statements.  The Board finds the examination adequate for the decision herein; it is thorough and addressed all relevant criteria.  The examiner recorded a detailed history of service and civilian work experience and symptoms.  VA was not required to provide an examination for the Veteran's collarbone because the evidence does not show any current disability or impairment of the collarbone.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  VA was also not required to provide a psychiatric examination because there is no objective evidence of diagnosis and no evidence of an in-service stressor or incurrence.  See id.  The Board does not find any outstanding development necessary for adjudication.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the January 2014 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's current symptoms, in-service activities, and treatment to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however, he is not competent to diagnose his disabilities or determine their cause as this requires specialized knowledge and testing to understand the complex nature of neurological and musculoskeletal systems and psychiatric disorders.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Low back and neck

The criteria of service connection for low back and neck disabilities have been met.  See 38 C.F.R. § 3.303.

The Veteran has current low back and neck disabilities.  Private treatment records from Dr. RVP show degenerative disc disease, disc bulging, and osteoarthritis the in lumbar spine, and cervical sprain, degenerative disc disease, spodylosis, and disc bulging in the neck.  Treatment Records 7/08, 9/10.  The Veteran had cervical fusion and discectomy surgery at Raleigh General Hospital in 2011.  The VA examiner in January 2013 diagnosed degenerative disc disease of the lumbosacral spine.  In September and October 2009 letters, the Veteran's family reported observing the Veteran having pain and difficulty with his neck and back. 

The Veteran had in-service trauma to his spine.  During the RO and Board hearings, the Veteran reported 20 to 25 parachute jumps while he was in service.  He reported hitting the ground with impact and carrying equipment weighing approximately 50 to 100 pounds during the jumps.  Service personnel records corroborate these reports by showing the Veteran completed two airborne training courses.  Additionally, service treatment records show treatment for back pain in May 1971.  

The evidence shows a causal relationship between the current back and neck disabilities and service.  Records from Dr. ANS show degenerative changes in the lumbar spine as far back as June 1991.  During treatment with Dr. RVP in July 2008, the Veteran reported having low back pain since 1971.  Friends, who have known the Veteran since 1973 and 1975, reported witnessing the Veteran in pain and having trouble with his back and neck since they have known him.  See Letter 9/09.  The Veteran reported seeking treatment for his neck and back since service.   

The examiner in January 2013 provided a negative opinion on causation to service.  However, this opinion is inadequate, and therefore less probative, because the examiner did not address the Veteran's and other lay statements of continuous symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The private opinion offered in September 2013 did consider lay statements and gave a positive opinion that the low back and neck disabilities began with traumatic impacts from parachuting in service.  The private provider noted that the Veteran's injuries were likely exacerbated by later work-related accidents, but the disabilities began in service.  The private provider cited several scholarly articles about the long-term effects of parachute jumping on the spine.  Therefore, the preponderance of the evidence supports a finding of a causal connection and service connection.     

Left foot

The criteria of service connection for a left foot disability have been met.  See 38 C.F.R. § 3.303.

The Veteran has a current left foot disability.  He was treated for and diagnosed with degenerative joint disease (DJD) in the first metatarsophalangeal joint (MPJ) at a podiatry clinic in September 2009.  Dr. CAL diagnosed the Veteran with arthritis in his foot in September 2010.  Dr. SWB diagnosed the Veteran with hallux limitis/rigiduc, DJD, and tendonitis in March 2008 and June 2002 treatment records.

As discussed above, the Veteran participated in many parachute jumps in service, which caused impact on his bones and joints.  He also had treatment for a cut on his left foot in June 1971.

The evidence shows a causal relationship between the current foot disability and trauma in service.  In an October 2009 statement, the Veteran reported experiencing pain in service and chronic pain since.  The Veteran's friend and family also noted observing the Veteran have pain and trouble with his foot since they have known him.  See Letters 9/09, 10/09.  In a March 2008 letter, Dr. SWB concluded that the present degenerative arthritis condition may have stemmed from military related activities.  He goes on to say that repetitive landings during his many [parachute] jumps may have initiated the insult per micro-trauma insults that could have progressively damaged the cartilage and progressively worsened in severity.  While Dr. SWB's opinion is not definitive, it is adequate for VA purposes as the standard of evidence is relative equipoise.  See 38 C.F.R. § 3.102.

The VA examiner in January 2013 gave a negative opinion on causation as it related to the in-service cut to the foot.  However, the VA examiner did not address causation as it related to impact trauma from parachuting in service or the lay statements of continuous symptoms; therefore the opinion is inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 295.  The lay testimony and positive opinion from Dr. SWB combine to show a causal relationship to service, such that the criteria of service connection for the left foot disability are met.  

Lower extremity radiculopathy

Service connection for lower extremity radiculopathy has not been established because no present disability was demonstrated.  See Brammer v. Derwinshi, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

The evidence does not show a current diagnosis of lower extremity radiculopathy.  The VA examiner in January 2013 tested the Veteran's lower extremities for signs of neurological changes and radiculopathy.  The examiner recorded normal muscle strength at the hips, knees, ankles, and toes, normal reflexes in the knees and ankles, and normal sensory responses to light touch.  The examiner indicated that the Veteran had no radicular pain or any other signs or symptoms of radiculopathy.  The examiner also noted no other neurological abnormalities.  The Veteran contends that the examiner did not accurately record what he said and that he does have pain in his legs.  See Board Hearing.  While the Veteran is competent to report symptoms, such as pain, he is not competent or qualified to diagnose radiculopathy or determine the cause of his pain, as this requires specialized knowledge of the neurological and musculoskeletal systems.  See Jandreau, 492 F.3d at 1377.  None of the various private records diagnose radiculopathy.

The September 2013 private opinion concluded the Veteran's radiculopathy was related to his low back disability, herein service-connected.  However, this opinion does not diagnose radiculopathy or appear to apply any diagnostic testing necessary to do so.  The opinion assumes a prior diagnosis and it is unclear whether the provider even examined the Veteran in person or just gave an opinion based on the evidence of record.  As such, this opinion does not provide a probative diagnosis. 

Without a competent, medical diagnosis of lower extremity radiculopathy, a current disability has not been shown for VA purposes.  Service connection may not be granted where there is no present disability shown.  See Brammer, 3 Vet. App. at 225.  As such, analysis of the other elements of service connection is unnecessary and the claim for left foot disability is denied.

Collarbone

Service connection for a broken collarbone has not been established because no present disability was demonstrated.  See Brammer, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

During the RO and Board hearing, the Veteran reported breaking his collarbone during a football game in service.  However, there is no evidence of residual effects or current disability from this broken collarbone.  To the contrary, during the Board hearing, the Veteran was unable to remember on which side the fracture was.  He also reported no current pain and was not able to remember one shoulder hurting more than the other.  There are no current treatment records for pain or other symptoms in the collarbone area.  Private treatment records with Dr. RVP show treatment and pain in the shoulder after a work-related accident in August 2010.  Letters from Dr. AEL July 2004 and August 2007 record another shoulder injury in 2001 where a metal beam fell on the Veteran at work.  X-ray studies were conducted at the time of these examinations, as well as, throughout the claims file when the Veteran was treated for cervical and upper extremity symptoms.  At no point was any abnormality of the collarbone noted.  The Veteran also did not report any current diagnosis.  

With no diagnosis or current complaints of symptoms associated with the collarbone injury, a current disability has not been shown.  Service connection may not be granted where there is no present disability shown.  See Brammer, 3 Vet. App. at 225.  As such, analysis of the other elements of service connection is unnecessary and the claim for a broken collarbone is denied.

Acquired Psychiatric Disorder

The criteria of service connection for an acquired psychiatric disorder have not been met.  See 38 C.F.R. §§ 3.303, 3.304.     

There is no competent evidence of diagnosis of an acquired psychiatric disorder.  During the Board hearing, the Veteran reported being diagnosed with PTSD at the VA medical center in Beckley.  The Veteran mentioned depression in statements to VA, but he has not reported a diagnosis of depression, and there is no such diagnosis in the record.  Records from the Beckley VAMC have been obtained and associated with the claims file, but there is no psychiatric diagnosis or treatment shown.  A Veteran is competent to repeat diagnoses by medical professionals only when there is a contemporaneous medical diagnosis.  See Jandreau, 492 F.3d at 1377.  Essentially, a veteran can report a diagnosis, which can be used to prove earlier onset, if objective evidence shows the veteran in fact has the reported disability.  See id.  Here, there is no evidence of a contemporaneous medical diagnosis, and the Veteran's statements are insufficient to show a current disability.  

Furthermore, service connection for PTSD requires an in-service stressor accompanied by credible and supporting evidence that the stressor claimed to be the cause of the disorder occurred in service and established medical evidence connecting the two.  38 C.F.R. § 3.304(f); see also 38 C.F.R. §4.125(a); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  There are exceptions to the rule of corroborating evidence in specific instances where the veteran engaged in combat with the enemy or had fear of hostile military or terrorist activity.  Id.  

The Veteran has not provided a detailed statement of a stressor.  During the Board hearing, the Veteran reported the deaths of fellow servicemen as the cause of his mental health symptoms.  He did not provide sufficient evidence in this statement to corroborate the stressor, and although, his counsel demonstrated an understanding that more detail was needed, he did not submit additional information.  The Veteran did not engage in combat with the enemy, and the stressor statement provided does not show any fear of hostile military or terrorist activity, which could allow for an uncorroborated stressor.  See Form DD-214, 38 C.F.R. § 3.304.  As such, the evidence does not show an in-service stressor to satisfy the requirements of service connection for PTSD, even if the above report of diagnosis was accepted.

Therefore, service connection for an acquired psychiatric disorder is not established.  See 38 C.F.R. §§ 3.303, 3.304.     

In summary, the preponderance of the evidence supports service connection for low back, neck, and left foot disabilities but is against service connection for lower extremity radiculopathy, a broken collarbone, and an acquired psychiatric disorder.  See 38 C.F.R. § 3.303.  As such, the benefit of the doubt doctrine is inapplicable and those claims must be denied.  See 38 C.F.R § 3.102.


ORDER

Service connection for a low back disability is granted.

Service connection for a neck disability is granted.

Service connection for a left foot disability is granted.

Service connection for lower extremity radiculopathy is denied.

Service connection for a broken collarbone is denied.

Service connection for an acquired psychiatric disorder is denied.


REMAND

VA has a duty to provide examinations for left arm neuropathy, headaches, a broken rib, and knee disabilities.  See McLendon, 20 Vet. App. at 83.  The Veteran has a current diagnosis of carpal tunnel syndrome, pain, and paresthesia in his left hand, he is service-connected for a neck disability, and the medical evidence of record suggests a connection between spine injuries and neurologic/radiculopathic symptoms in the extremites.  The Veteran reported headache symptoms currently and feeling the pain radiate from his service-connected neck injury, which suggests a causal connection.  The Veteran reported a caved-in space on his rib cage since service, and the separation examination from service shows an abnormality in the chest area.  Finally, the Veteran reported knee pain since service, and he had traumatic impacts from parachute jumps in service.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Then, schedule the Veteran for an examination for his upper left extremity and forward the claims file to the examiner.  The examiner should answer to the following:

a. Is the Veteran's upper left extremity carpal tunnel syndrome and/or paresthesia at least as likely as not caused by his service-connected neck disability?

b. Is the Veteran's upper left extremity carpal tunnel syndrome and/or paresthesia at least as likely as not aggravated beyond the natural progression by his service-connected neck disability?

If the examiner dismisses any opinions or statements as less probative, he/she should explain the rationale for doing so.  If an opinion cannot be offered without resort to speculation, Court cases require the examiner to state whether the inability is due to the lack of scientific or medical knowledge or the lack of evidence.

3. Then, schedule the Veteran for an examination for his headaches and forward the claims file to the examiner.  The examiner should provide answers to the following:
 
a. Does the Veteran have a current headache disability?

b. Is the Veteran's current headache disability at least as likely as not related to service? 

Take note of service treatment records for pain in the left temple from May 1970.

c. Is the Veteran's current headache disability at least as likely as not caused by his service-connected neck disability?

d. Is the Veteran's current headache disability at least as likely as not aggravated beyond the natural progression by his service-connected neck disability?

If the examiner dismisses any opinions or statements as less probative, he/she should explain the rationale for doing so.  If an opinion cannot be offered without resort to speculation, Court cases require the examiner to state whether the inability is due to the lack of scientific or medical knowledge or the lack of evidence.

4. Schedule the Veteran for an examination for his rib condition and forward the claims file to the examiner.  The examiner should provide answers to the following:

a. Is the current condition of the Veteran's rib at least as likely as not related to service?

If the examiner dismisses any opinions or statements as less probative, he/she should explain the rationale for doing so.  If an opinion cannot be offered without resort to speculation, Court cases require the examiner to state whether the inability is due to the lack of scientific or medical knowledge or the lack of evidence.

5. Schedule the Veteran for an examination for his knees and forward the claims file to the examiner.  The examiner should provide answers to the following:

a. Does the Veteran have a current disability in his knees?

b. Is the Veteran's current knee disability at least as likely as not related to service?

Take note of the Veteran's reports of trauma to his joints from parachute jumps during service and the positive private opinion from September 2013. 

If the examiner dismisses any opinions or statements as less probative, he/she should explain the rationale for doing so.  If an opinion cannot be offered without resort to speculation, Court cases require the examiner to state whether the inability is due to the lack of scientific or medical knowledge or the lack of evidence.

6. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


